Case 1:20-cr-00608-DLC Document 72 Filed 06/29/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
-V.- 20 Cr. 608 (DLC)
AQUILINO TORRES, ORDER
Defendant.
x

 

Upon the request of defendant Aquilino Torres, by his counsel Jennifer L. Brown,
Ksq., and with good cause shown it is hereby

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —
New York, and the United States Marshals Service accept the following clothing for Mr.
Torres, Register Number 76472-054, to wear for appearances at his trial commencing on
July 6, 2021 and continuing thereafter:

Three pairs of dress slacks;
Four button-down dtess shirts;
One tie;

One belt;

One pair of shoes;

Five paits of socks;

Five pairs of underwear;

Five undershitts.

SNA em Sh

Dated: New York, New York
June Hoe, 2021

SO ORDERED:

thu L.

HONO LE DENISE L. COTE
United States District Judge

 
